    Case: 1:21-cr-00496 Document #: 23 Filed: 08/20/21 Page 1 of 5 PageID #:106




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                               No. 21 CR 496
              v.
                                               Gabriel A. Fuentes
 RYAN ZELEK                                    Magistrate Judge


               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d)

and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     Certain materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case contain particularly

sensitive information (“Sensitive Information”) Sensitive Information includes, but is

not limited to: (1) nonparty names, addresses, dates of birth, driver’s license numbers,

social security numbers, and other identifying information; (2) nonparty financial

information; (3) statements by, and reports from interviews of, witnesses and

individuals who have been or are cooperating with the government’s investigation;

(4) any information that might disclose the identity of a witness or cooperating

individual; and (5) information concerning the sexual exploitation of children.

      2.     All materials containing Sensitive Information (“the materials”) are

subject to this protective order and may be used by defendant and defendant’s counsel

(defined as counsel of record in this case) solely in connection with the defense of this
    Case: 1:21-cr-00496 Document #: 23 Filed: 08/20/21 Page 2 of 5 PageID #:107




case, and for no other purpose, and in connection with no other proceeding, without

further order of this Court.

      3.     The materials shall be plainly marked as sensitive by the government

prior to disclosure.   Defendant and defendant’s counsel shall not disclose the

materials or their contents directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court may

authorize disclosure (collectively, “authorized persons”). Potential witnesses and

their counsel may be shown copies of the materials as necessary to prepare the

defense, but may not retain copies without prior permission of the Court.

      4.     Absent prior permission from the Court, materials marked as sensitive

shall not be included in any public filing with the Court, and instead shall be

submitted under seal (except if the defendant chooses to include in a public document

sensitive information relating solely and directly to the defendant making the filing).

      5.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      6.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of


                                          2
    Case: 1:21-cr-00496 Document #: 23 Filed: 08/20/21 Page 3 of 5 PageID #:108




the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      7.     Before providing any of the materials to an authorized person, defense

counsel must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for any violations of this Order.

Defense counsel shall maintain a copy of the signed statement of each authorized

person for a period of twelve months after the conclusion of all stages of this case, and

shall provide copies of the signed statement of each authorized person to the

government upon request.

      8.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel's case file. The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.




                                           3
    Case: 1:21-cr-00496 Document #: 23 Filed: 08/20/21 Page 4 of 5 PageID #:109




      9.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      10.    Certain copies produced by the government may be marked “attorney’s

eyes only” to the extent that they implicate the victims’ privacy interests. These

documents may be reviewed by counsel for defendant, but not by defendant himself.

      11.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified Sensitive Information as described in Paragraph 1, above, shall be filed

under seal to the extent necessary to protect such information, absent prior

permission from this Court.




                                           4
    Case: 1:21-cr-00496 Document #: 23 Filed: 08/20/21 Page 5 of 5 PageID #:110




      12.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:



                                         GABRIEL A. FUENTES
                                         United States District Court
                                         Northern District of Illinois

Date: August 20, 2021




                                            5
